
	
		II
		112th CONGRESS
		1st Session
		S. 735
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative
			 day, April 5), 2011
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To reauthorize the Belarus Democracy Act of 2004.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Belarus Democracy Reauthorization
			 Act of 2011.
		2.FindingsSection 2 of the Belarus Democracy Act of
			 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended to read as
			 follows:
			
				2.FindingsCongress makes the following
				findings:
					(1)The United States
				Government supports a prosperous and democratic Belarus that upholds the rule
				of law and respects the fundamental rights of its citizens, including rights to
				freedom of assembly, association, and expression.
					(2)The United States
				Government remains committed to the sovereignty and independence of the
				Republic of Belarus and supports its integration into the Euro-Atlantic
				community of nations.
					(3)The Government of
				Belarus has engaged in a pattern of clear and systematic abuse of state
				authority, including through a series of fraudulent elections that have
				undermined the democratic process and deprived the people of Belarus of a voice
				in the conduct of public affairs.
					(4)The Government of
				Belarus has subjected thousands of political activists, civil society
				representatives, and independent journalists to harassment and intimidation,
				creating a climate of fear that has weakened the bond of trust between the
				people of Belarus and their government.
					(5)On December 19,
				2010, the Government of Belarus conducted flawed and undemocratic presidential
				elections that were marred by significant misconduct, including—
						(A)the detention of
				numerous opposition and civil society representatives;
						(B)the use of
				disproportionate force against pro-democracy political activists, journalists,
				and opposition candidates; and
						(C)the disruption of
				independent broadcast and Internet media, including Gmail, Hotmail,
				Charter97.org, euroradio.by, gazetaby.com, and zapraudu.info.
						(6)After the
				December 19, 2010, presidential election, the Government of Belarus detained or
				arrested more than 600 political activists, journalists, civil society
				representatives, and seven of the nine presidential candidates, depriving them
				of their liberty, access to legal counsel, and communication with their
				families.
					(7)After the
				December 19, 2010, presidential election, security services of the Government
				of Belarus conducted raids at the offices and homes of journalists, political
				activists, and civil society representatives, including searches and seizures
				of equipment at opposition and non-governmental organizations, effectively
				curtailing their ability to operate.
					(8)After the
				December 19, 2010, presidential election, Belarus officials initiated criminal
				proceedings against an estimated 40 defendants, disbarred several opposition
				defense lawyers, and closed the Organization for Security and Cooperation
				(OSCE) Office in Minsk, violating its commitment as a participating state of
				the Organization for Security and Cooperation.
					(9)On March 17,
				2011, the Senate passed unanimously Senate Resolution 105, condemning the
				December 19, 2010, presidential election as illegitimate, fraudulent,
				and not representative of the will or the aspirations of the voters in
				Belarus.
					.
		3.Statement of
			 policySection 3 of the
			 Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is
			 amended to read as follows:
			
				3.Statement of
				policyIt is the policy of the
				United States—
					(1)to continue its
				support of those in the Republic of Belarus seeking—
						(A)to promote
				representative government, human rights, and the rule of law and to preserve
				and strengthen the sovereignty and independence of Belarus; and
						(B)to promote the
				integration of Belarus into the Euro-Atlantic community of nations;
						(2)to commend the
				democratic opposition in Belarus for their commitment to fundamental human
				freedoms, their courage in the face of authoritarianism and repression, and
				their struggle to forge a vibrant civil society, which is the foundation for
				the institutions of democratic governance;
					(3)to condemn the
				conduct of the December 19, 2010, presidential election in Belarus and violent
				crackdown on opposition candidates, political activists, journalists, and civil
				society representatives;
					(4)to call on the
				Government of Belarus to release immediately all those who have been unjustly
				detained for exercising their basic rights;
					(5)to continue to
				refuse to accept as legitimate the results of the December 19, 2010,
				presidential election, and to support calls for new presidential and
				parliamentary elections that are free, fair, and consistent with the
				obligations of the Republic of Belarus as a participating state of the
				Organization for Security and Cooperation;
					(6)to support the
				continued application of targeted European Union and United States sanctions,
				including both visa bans and asset freezes, against officials and responsible
				associates in Belarus until such time as the Government of Belarus treats its
				people with the dignity and respect they deserve;
					(7)to call upon
				other members of the international community, including the Government of the
				Russian Federation, to use their influence in Belarus to promote the purposes
				of this Act;
					(8)to expand both
				material and technical assistance to the people of Belarus and to Belarusian
				civil society, including—
						(A)support for
				strengthening regional independent media in Belarus;
						(B)support for
				strengthening online independent media, to include creating mobile-friendly
				content and multimedia content; and
						(C)support for
				expanding the capacity of non-government organizations and civil society in
				Belarus, with a focus on reaching women and youth;
						(9)to continue to
				coordinate our actions with the European Union and other countries and
				international organizations to promote the democratic development of the
				Republic of Belarus and its integration into the Euro-Atlantic community of
				nations; and
					(10)to remain open
				to reevaluating United States policy toward Belarus as warranted and provided
				that all political prisoners detained arbitrarily as a result of the
				presidential elections of December 19, 2010, are
				released.
					.
		4.Assistance to
			 promote democracy and civil society in BelarusSection 4 of the Belarus Democracy Act of
			 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended—
			(1)in subsection
			 (b)—
				(A)by striking
			 primarily for indigenous and inserting for independent,
			 indigenous; and
				(B)by inserting
			 and that are capable of absorbing international assistance
			 before the period at the end;
				(2)in subsection
			 (c)—
				(A)by amending
			 paragraph (1) to read as follows:
					
						(1)facilitating the
				development of independent, indigenous print, radio, television, and Internet
				broadcasting working within Belarus and from locations outside
				Belarus;
						;
				and
				(3)in subsection
			 (d)(1), by striking such sums as may be necessary for each of the fiscal
			 years 2007 and 2008 and inserting such sums as may be necessary
			 for each of fiscal years 2012 through 2014.
			5.Radio and
			 television broadcasting to BelarusSection 5 of the Belarus Democracy Act of
			 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended to read as
			 follows:
			
				5.Radio,
				television, and internet broadcasting to belarusIt is the sense of Congress that the
				President should continue to support Radio Free Europe/Radio Liberty and Voice
				of America broadcasting to the people of Belarus to ensure access to objective
				and timely information about domestic and global public
				affairs.
				.
		6.Sanctions
			 against the Government of BelarusSection 6(b) of the Belarus Democracy Act of
			 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended—
			(1)in paragraph (1),
			 by inserting or expression, including those individuals jailed based on
			 political beliefs or expression in connection with the presidential election of
			 December 19, 2010 before the period at the end;
			(2)in paragraph (2),
			 by inserting , including politically motivated legal charges made in
			 connection with the presidential election of December 19, 2010 before
			 the period at the end; and
			(3)in paragraph (5),
			 by inserting and abridgements of fundamental freedoms, including
			 abridgements of fundamental freedoms committed in connection with the
			 presidential election of December 19, 2010 before the period at the
			 end.
			7.ReportSection 8(a) of the Belarus Democracy Act of
			 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended in the matter
			 preceding paragraph (1)—
			(1)by striking
			 this Act and inserting the Belarus Democracy
			 Reauthorization Act of 2011; and
			(2)by inserting
			 and the Commission on Security and Cooperation in Europe after
			 appropriate congressional committees.
			8.DefinitionsSection 9 of the Belarus Democracy Act of
			 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended—
			(1)in paragraph (1),
			 by striking Committee on International Relations and inserting
			 Committee on Foreign Affairs; and
			(2)in paragraph
			 (3)(C), by striking Lukashenka regime and inserting
			 Government of Belarus.
			
